Opinion issued September 15, 2022




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-22-00078-CV
                            ———————————
           ELAINE ROYCE MCGOWN, BERNARD L. ROYCE,
           AND MARIE ELAINE ROYCE WALBURN, Appellants
                                        V.
                      THOMAS L. ROYCE, JR., Appellee


                    On Appeal from the Probate Court No. 2
                             Harris County, Texas
                       Trial Court Case No. 094,519-401


                          MEMORANDUM OPINION

      Appellants have filed unopposed motions to dismiss this appeal. No opinion

has issued in this appeal. Accordingly, we grant the motions and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Goodman, Countiss, and Farris.